               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                      No. 3:21-cv-00079-RJC-DCK

LAUREN SMITH,

             Plaintiff,

      v.                                  BRIEF IN SUPPORT OF THE
                                             UNIVERSITY OF NORTH
THE UNIVERSITY OF NORTH                    CAROLINA AT CHARLOTTE
CAROLINA CHARLOTTE, ROBERT                  AND THE UNIVERSITY OF
McEACHNIE, in his individual and          NORTH CAROLINA SYSTEM’S
official Capacities, and the                  MOTION TO DISMISS
UNIVERSITY OF NORTH
CAROLINA SYSTEM, through its              Fed. R. Civ. P. 12(b)(1), 12(b)(2),
Governing body, the BOARD OF                         & 12(b)(6)
GOVERNORS OF THE UNIVERSITY
OF NORTH CAROLINA,

             Defendants.


                             INTRODUCTION

     While Lauren Smith was a 21-year-old student at the University of

North Carolina at Charlotte, she engaged in a consensual, sexual

relationship with a faculty member Dr. Robert McEachnie. This relationship

started in the summer of 2017 and ended in November 2017. Ms. Smith

reported this relationship to UNC Charlotte in 2019. At the conclusion of the

investigation of Ms. Smith’s report, UNC Charlotte disciplined Dr.

McEachnie.
      Ms. Smith has now sued UNC Charlotte, The University of North

Carolina System, and Dr. McEachnie for allegedly violating title IX, violating

section 1983, and for intentionally inflicting emotional distress. Under the

doctrine of sovereign immunity, UNC Charlotte and UNC System (“State

Defendants”) have moved to dismiss Ms. Smith’s section 1983 claim and

intentional infliction of emotional distress claim. In addition, State

Defendants have moved to dismiss Ms. Smith’s title IX claim for failure to

state a claim upon which relief can be granted.

      As explained below, the Court should grant State Defendants’ motion

and dismiss Ms. Smith’s complaint with prejudice.


                        SUMMARY OF THE FACTS1

      In the spring semester of 2017, Ms. Smith took a class taught by Dr.

McEachnie. Compl. ¶ 15, ECF 1.1. During the semester, she would go to Dr.

McEachnie’s office between classes where he would “hold court” and tell the

assembled students about his academic accomplishments. Compl. ¶ 16. Ms.

Smith occasionally went to Dr. McEachnie’s office alone at his invitation, and

also had dinner at his house with another student and Dr. McEachnie’s

family. Compl. ¶¶ 20, 22.




1     For the motion to dismiss, the facts in Ms. Smith’s complaint are
treated as true.
                                       2
      Eventually, Dr. McEachnie encouraged Ms. Smith to apply to a study

abroad program in Jerusalem during the summer of 2017. Compl. ¶ 27. She

was accepted into the program.

      During the study-abroad trip, Ms. Smith and Dr. McEachnie began a

sexual relationship. Compl. ¶ 30. This relationship continued until

November 2017 when Ms. Smith terminated the relationship. Compl. ¶ 37.

Ms. Smith did not notify UNC Charlotte of this relationship until 2019.

Compl. ¶ 39.

      Another female student on the same study-abroad trip complained

about Dr. McEachnie’s conduct when she returned from the trip in July of

2017. Compl ¶ 25. This student complained about an unwanted sexual

overture and inappropriate touching. Compl ¶ 24. Importantly, this

complaint was made after Ms. Smith started her consensual, sexual

relationship with Dr. McEachnie.


                  LEGAL STANDARD FOR DISMISSAL

      Ms. Smith’s claims for a violation of section 1983 and intentional

infliction of emotional distress are barred by sovereign immunity. Under

federal law, when a defendant raises the issue of sovereign immunity, it may

be addressed under either rule 12(b)(1) or rule 12(b)(6) of the Federal Rules of

Civil Procedure. See Fleming v. Va. State Univ., No. 3:15cv268, 2016 WL


                                       3
927186, at *1 n.4 (E.D. Va. Mar. 4, 2016). Under North Carolina law, it is

unsettled “whether sovereign immunity is grounded in a lack of subject

matter jurisdiction or personal jurisdiction.” M Series Rebuild, LLC v. Town

of Mount Pleasant, Inc., 222 N.C. App. 59, 62, 730 S.E.2d 254, 257 (2012). As

a result, State Defendants move to dismiss Ms. Smith’s claims under rules

12(b)(1), (2), and (6).

      Under rules 12(b)(1) and (6), the Court should grant State Defendants’

motion to dismiss because the complaint fails to allege sufficient facts to

establish that this Court has subject-matter jurisdiction. See Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009).

      Under rule 12(b)(2), this Court should dismiss Ms. Smith’s claims

because she has failed to prove by a preponderance of the evidence that this

Court has personal jurisdiction over State Defendants. See Combs v. Bakker,

886 F.2d 673, 676 (4th Cir. 1989).

      State Defendants move to dismiss Ms. Smith’s title IX claim under rule

12(b)(6). This Court should dismiss her title IX claim because even if all

factual inferences are drawn in her favor, Ms. Smith has not pleaded

sufficient factual content to allow this Court to reasonably infer that State

Defendants are liable for violating title IX. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).



                                       4
                                 ARGUMENT

I.    The Doctrine of Sovereign Immunity Bars Ms. Smith’s Section
      1983 Claim.

      Ms. Smith’s section 1983 claim against State Defendants fails because

they are immune from suit as an arm of the State.

      Generally, the State is immune from suit unless it has waived its

immunity. Virginia Office for Prot. & Advoc. v. Stewart, 563 U.S. 247, 253-54

(2011); see also 33 Richard Murphy, Federal Practice and Procedure § 8351

(2d ed. 2020). In addition, Congress may abrogate a state’s sovereign

immunity with appropriate legislation. Stewart, 563 U.S. at 253-54.

However, without a “waiver or valid abrogation, federal courts may not

entertain a private person’s suit against a State.” Id. at 254.

      With respect to section 1983 claims, the State has not waived its

immunity, and “Congress did not intend to abrogate state sovereign

immunity” when it passed section 1983. Quinn v. N.C. Dep’t of Health &

Hum. Servs., No. 3:19-cv-00391-FDW-DCK, 2020 WL 369290, at *4

(W.D.N.C. Jan. 22, 2020) (citing Will v. Mich. Dep’t of State Police, 491 U.S.

58, 66-68 (1989)).

      Here, State Defendants are agents of the State. The UNC System is

created in section 116-3 of the general statutes “to foster the development of a

well-planned and coordinated system of higher education.” N.C. Gen. Stat. §


                                       5
116-1. To achieve this goal, UNC System is made up of 17 educational

institutions. N.C. Gen. Stat. § 116-4. UNC Charlotte is one of the 17

institutions listed in section 116-4. When considering this statutory

structure, other courts have held that UNC System and its constituent

institutions are an agency of the State. See, e.g., Bd. of Governors of Univ. of

N.C. v. U.S. Dep’t of Labor, 917 F.2d 812, 816 (4th Cir. 1990); Huang v. Bd. of

Governors of Univ. of N.C., 902 F.2d 1134, 1139 n.6 (4th Cir. 1990); Costello v.

Univ. of N.C. at Greensboro, 394 F. Supp. 2d 752, 756 (M.D.N.C. 2005);

Bartges v. Univ. of N.C. at Charlotte, 908 F. Supp. 1312, 1332-33 (W.D.N.C.

1995). Thus, as an arm of the State, State Defendants are immune from a

section 1983 lawsuit.

      In fact, another district court recently held that Winston-Salem State

University is immune from a section 1983 suit because it is an arm of the

State. Mitchell v. Winston-Salem State Univ., No. 1:19-CV-130, 2020 WL

1516537, at *6 (M.D.N.C. Mar. 30, 2020). This Court should reach the same

result here and hold that the doctrine of sovereign immunity bars Ms.

Smith’s section 1983 claim against State Defendants.

      In addition, even if the doctrine of sovereign immunity did not apply,

Ms. Smith’s section 1983 claim against State Defendants would still fail.

This is because under section 1983 Ms. Smith “must aver that a person acting

under color of state law deprived [her] of a constitutional right or a right

                                        6
conferred by a law of the United States.” Wahi v. Charleston Area Med. Ctr.,

Inc., 562 F.3d 599, 615 (4th Cir. 2009) (emphasis added).

      As explained above, State Defendants are an agency of the State. As

an agent of the State, State Defendants are not considered a person within

the meaning of section 1983. Will, 491 U.S. at 64 (“a State is not a person

within the meaning of § 1983.”) Thus, Ms. Smith cannot assert a section

1983 claim against State Defendants.

      For these reasons, the Court should dismiss Ms. Smith’s section 1983

claim against State Defendants with prejudice.


II.   The Doctrine of Sovereign Immunity Also Bars Ms. Smith’s
      Intentional Infliction of Emotional Distress Claim.

      Ms. Smith’s claim for intentional infliction of emotional distress against

State Defendants fails because of the doctrine of sovereign immunity.

      Under the State Tort Claims Act, the State has agreed to a limited

waiver of its sovereign immunity to allow citizens to bring negligence claims

against the State and its agents like UNC System and UNC Charlotte. N.C.

Gen. Stat. § 143-291(a). This waiver, however, does not extend to intentional

torts. Frazier v. Murray, 135 N.C. App. 43, 48, 519 S.E.2d 525, 528 (1999).

      Intentional infliction of emotional distress is an intentional tort.

Vincent v. N.C. Dep’t of Transp., No. 1:20-CV-51, 2020 WL 5710710, at *12

(M.D.N.C. Sept. 24, 2020). Thus, the State’s waiver of sovereign immunity

                                        7
does not extend to Ms. Smith’s claim for intentional infliction of emotional

distress. As a result, Ms. Smith’s claim is barred by the doctrine of sovereign

immunity.

      Even if the State’s waiver of sovereign immunity extended to

intentional torts, this Court would still lack jurisdiction over Ms. Smith’s

claim. This is because under the Tort Claims Act, any tort claim filed against

the State must be filed in the Industrial Commission. Wood v. N.C. State

Univ., 147 N.C. App. 336, 343, 556 S.E.2d 38, 43 (2001). Thus, only the

Industrial Commission—not this Court—has jurisdiction over tort claims

filed against the State. See Alt v. John Umstead Hosp., 125 N.C. App. 193,

198, 479 S.E.2d 800, 804 (1997) (noting that State superior courts do not have

jurisdiction over negligence claims filed against the State).

      For these reasons, the Court should dismiss Ms. Smith’s claim for

intentional infliction of emotional distress against State Defendants with

prejudice.




                                       8
III.   The Allegations in Ms. Smith’s Complaint Do Not Support an
       Inference That UNC Charlotte Acted with Deliberate
       Indifference In Violation of Title IX.

       Under title IX a student can sue an educational institution if that

institution: (1) was “receiving federal funds,” (2) the student was harassed2

based on her sex, (3) “the harassment was sufficiently severe or pervasive to

create a hostile (or abusive) environment in an educational program or

activity, and (4) there is a basis for imputing liability to the institution.”

Jennings v. Univ. of N.C., 482 F.3d 686, 695 (4th Cir. 2007). Generally, there

are five different theories a plaintiff can rely on to prove the element of

sexual harassment. These theories are:

       1.    That the institution “perpetuated and condoned a sexually-hostile
             environment”;

       2.    That the institution “was deliberately indifferent to
             discrimination by individuals under its control”;

       3.    That the institution “reached an erroneous outcome in
             disciplinary proceedings due to sex discrimination”;

       4.    That the institution “selectively enforced its internal rules on the
             basis of sex[;] or”

       5.    That the institution “used ‘archaic assumptions’ to make athletic
             funding decisions.”

2     Sexual harassment occurs when there is unwelcome conduct. Ocheltree
v. Scollon Prods., Inc., 335 F.3d 325, 331 (4th Cir. 2003) (noting that the first
element of a sexual harassment claim is unwelcome conduct); see also 34
C.F.R. § 106.30(a). Here, there are no allegations of sexual harassment
because the relationship between Ms. Smith and Dr. McEachnie was
consensual.
                                         9
McClean v. Duke Univ., 376 F. Supp. 3d 585, 599 (M.D.N.C. 2019).

Regardless of which theory a plaintiff relies on, the harassment must be “so

severe, pervasive, and objectively offensive that it can be said to deprive the

victims of access to the educational opportunities or benefits provided by the

school.” Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 650 (1999).

      Here, Ms. Smith’s claim appears to be based on a deliberate-

indifference theory. Specifically, Ms. Smith’s complaint asserts that UNC

Charlotte failed to “properly,” “adequately,” or “promptly” address reports of

alleged misconduct by Dr. McEachnie. Compl. ¶¶ 47, 48. In addition, she

alleges that UNC Charlotte “acted with deliberate indifference to [Ms. Smith]

and her co-students.” Compl. ¶ 49 (emphasis added). Thus, a review of the

paragraphs that support Ms. Smith’s title IX claim, reveal that she is relying

on a deliberate-indifference theory.

      To state a claim based on deliberate indifference, Ms. Smith must

allege that “a school official with authority to remedy the discrimination

[had] actual notice or knowledge of the alleged discriminatory conduct and

exhibit[ed] ‘deliberate indifference to discrimination,’” McClean, 376 F. Supp.

3d at 599, which caused her “to undergo harassment or make [her] liable or

vulnerable to [harassment].” Farmer v. Kansas State Univ., 918 F.3d 1094,

1097 (10th Cir. 2019) (quoting Davis ex rel. LaShonda D. v. Monroe Cty. Bd.

of Educ., 526 U.S. 629, 644-45, (1999)).

                                       10
      Ms. Smith’s deliberate-indifference claim fails for at least three

reasons.

      First, no school official with authority to remedy the discrimination had

actual notice3 of the alleged discrimination.4 The complaint alleges that Ms.

Smith and another student reported Dr. McEachnie to his department chair.

Compl. ¶¶ 25, 39. Yet, there are no allegations that the department chair

had the authority to hire or fire employees, which would mean that he is not

a school official with the authority to remedy the discrimination. See, e.g.,

Baynard v. Malone, 268 F.3d 228, 238-39 (4th Cir. 2001). As a result, there

are no allegations to support an inference that a UNC Charlotte official with

authority to remedy the discrimination had notice of the alleged

discrimination.

      Second, even if a report to a department chair were sufficient notice,

UNC Charlotte received this notice after Ms. Smith’s relationship with Dr.

McEachnie began. Ms. Smith alleges that her sexual relationship with Dr.

McEachnie began in the summer of 2017 on a study-abroad trip in Israel.




3     See 34 C.F.R. § 106.30(a) (defining actual knowledge).

4     To the extent Plaintiff intends to attempt recovery against UNC
System in addition to UNC Charlotte, her title IX claim must fail because
there are absolutely no allegations in her complaint indicating that anyone at
UNC System or UNC Board of Governors had any notice or information at
any time prior to the filing of this lawsuit about Ms. Smith’s allegations.
                                       11
Compl. ¶¶ 27-30. On the same trip, another student claimed that Dr.

McEachnie touched her inappropriately. Compl. ¶ 24. That student reported

the inappropriate touching to Dr. McEachnie’s department chair in July

2017. Compl. ¶ 25. Thus, as alleged in Ms. Smith’s own complaint, UNC

Charlotte did not have notice of the alleged discriminatory conduct until after

Ms. Smith started a relationship with Dr. McEachnie.

      Finally, even if UNC Charlotte had actual notice and allegedly failed to

timely respond to the alleged misconduct, that failure could not have caused

Ms. Smith to undergo harassment. This is because the alleged

discriminatory conduct—Ms. Smith’s relationship with Dr. McEachnie—

began before the July 2017 complaint.5 In addition, the relationship ended

four months after the July 2017 complaint, and there are no allegations that

any action or inaction by UNC Charlotte during that four-month period made

Ms. Smith vulnerable to harassment. Thus, there is no way UNC Charlotte

could have remedied the alleged discriminatory conduct before it commenced

because UNC Charlotte had no notice of the alleged discriminatory conduct.




5     To the extent Ms. Smith is relying on UNC Charlotte’s response to her
report of misconduct in 2019 to support her deliberate-indifference claim,
that reliance is misplaced. Ms. Smith admits that UNC Charlotte
investigated her report and determined that a violation of UNC Charlotte
Policy had occurred. Compl. ¶¶ 39-43.
                                      12
      Ms. Smith has failed to allege sufficient facts in her complaint to show

that UNC Charlotte or UNC System had actual knowledge of the alleged

discriminatory conduct or that UNC Charlotte’s actions caused her to

undergo harassment. As a result, the Court should dismiss Ms. Smith’s title

IX claim with prejudice.

                               CONCLUSION

      For these reasons, Ms. Smith’s entire complaint should be dismissed

with prejudice.

      This 1st day of March, 2021.

                                     JOSHUA H. STEIN
                                     Attorney General

                                     /s/ Kenzie M. Rakes
                                     Kenzie M. Rakes
                                     Assistant Attorney General
                                     NC State Bar No. 46349
                                     krakes@ncdoj.gov

                                     NC Department of Justice
                                     PO Box 629
                                     Raleigh, NC 27602
                                     Tel: 919-716-6920
                                     Fax: 919-716-6764

                                     Attorney for Defendants the University of
                                     North Carolina at Charlotte and the
                                     University of North Carolina System




                                      13
                       CERTIFICATE OF SERVICE

     I certify that the foregoing BRIEF IN SUPPORT OF THE

UNIVERSITY OF NORTH CAROLINA AT CHARLOTTE AND THE

UNIVERSITY OF NORTH CAROLINA SYSTEM’S MOTION TO

DISMISS was filed electronically with the Clerk of Court using the CM/ECF

system, which will send notification to all registered CM/ECF users.

     Julie H. Fosbinder
     FOSBINDER LAW OFFICE
     840 Seneca Place
     Charlotte, NC 28210

     Counsel for Plaintiff


     Marc E. Gustafson
     Bell, Davis & Pitt, P.A.
     227 West Trade Street, Suite 1800
     Charlotte, NC 28202

     Counsel for Robert McEachnie

     This 1st day of March, 2021.


                                    /s/ Kenzie M. Rakes
                                    Kenzie M. Rakes
                                    Assistant Attorney General




                                     14
